DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings

The drawings are objected to because the reference character “12” is shown twice in figure 3. The reference character “12” that is pointed to the “heat radiating member” should be amended to recite reference character “11” so that the reference character accurately reflects the “heat radiating member”. 
The drawings are also objected to because the “diameter side” and the “curved side” of the “fixing groove” is not given a reference character. Although paragraph [0068] of Applicant’s specification states that “a fixing protrusion 1331 is disposed on a diameter side of the fixing groove 133”, the Office asserts that it is still hard to differentiate what could be a “diameter side” of the “fixing groove” from what could be a “curved side” of the “fixing groove”. Referring to figure 7, the reference character “1331” is shown to be directed to a curved edge/side of the “fixing groove 133”.  Therefore, even in light of Applicant’s specification it is unclear as to what Applicant is calling a “diameter side” of the “fixing groove” and what Applicant is calling a “curved side” of the “fixing groove”.
See next page→


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips (US 20080285236).
Regarding claim 1, Phillips discloses (Figs.1-5 and 7-8):
A heat radiating assembly (100), disposed on a connector (200) used to mate with a docking connector (402 and/or 404) having a heat generating portion (Figs.7-8: the main body of the docking connector 402 and/or 404 that thermally contacts the heat radiating block 104 defines the heat generating portion), the heat radiating assembly (100) comprising: a heat radiating member (102) provided with a trough (See Figure Below) and configured to radiate heat ([0019]: heat is dissipated/radiated via the heat radiating member 102); and a heat conduction member (106) disposed in the trough (See Fig.4) and configured to transfer heat of the heat generating portion to the heat radiating member (102) (Figs.4, 7, and 8, and [0022]: the heat from the docking connector 402 and/or 404 flows to the heat radiating member 102 via the heat conduction member 106).

See next page→

    PNG
    media_image1.png
    464
    867
    media_image1.png
    Greyscale

Regarding claim 6, Phillips discloses (Figs.1-5 and 7-8):
A connector (200), used to mate with a docking connector (402 and/or 404) having a heat generating portion (Figs.7-8: the main body of the docking connector 402 and/or 404 that thermally contacts the heat radiating block 104 defines the heat generating portion), the connector comprising: a heat radiating assembly (100), comprising: a heat radiating member (102) provided with a trough (See Figure of Claim 1) and configured to radiate heat ([0019]: heat is dissipated/radiated via the heat radiating member 102); and a heat conduction member (106) disposed in the trough (See Fig.4) and configured to transfer heat of the heat generating portion to the heat radiating member (102) (Figs.4, 7, and 8, and [0022]: the heat from the docking connector 402 and/or 404 flows to the heat radiating member 102 via the heat conduction member 106).
Regarding claim 2, Phillips further discloses:
A heat radiating block (104) disposed between the heat conduction member (106) and the heat generating portion (Figs.7-8: the main body of the docking connector 402 and/or 404 that 
Regarding claim 3, Phillips further discloses:
Wherein the heat radiating member (102) is a heat radiating fin (See Fig.1: heat radiating member 102 is a heat sink with fins 141, and thus making the heat radiating member 102 a heat radiating fin), and the heat conduction member (106) is partially attached to a trough wall (138) of the trough (See Figure of Claim 1).
Regarding claim 4, Phillips further discloses:
Wherein the heat conduction member (106) is a heat pipe ([0022]: "thermally conductive member 106 is a heat pipe") or a vapor chamber.
Regarding claim 5, Phillips further discloses:
Wherein the material of the heat radiating block (104) is a metal ([0020]).
Regarding claim 7, Phillips further discloses:
Wherein the connector (200) comprises a metal housing (204) and a printed circuit board (PCB) (202), the heat generating portion (Figs.7-8: the main body of the docking connector 402 and/or 404 that thermally contacts the heat radiating block 104 defines the heat generating portion) is housed in the metal housing (204) (See Figs.7-8 for the heat generating portion being housed in the metal housing 204), and the PCB board (202) is coupled to the heat generating portion (See Figs.4 and 7-8: in the assembled state, the PCB board 202 will be coupled to the 

See next page→

    PNG
    media_image2.png
    465
    875
    media_image2.png
    Greyscale

Regarding claim 8, Phillips further discloses:
Wherein the heat radiating member (102) and the heat conduction member (106) are each fixed to the connector (200) through a fixing member ([0027]: thermal grease/adhesive is used to connect the heat radiating member 102 and the heat conduction member 106 to the connector 200, and thus making the thermal grease/adhesive the claimed fixing member).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


See next page→
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20080285236) in view of Han (US 20190230817).
Regarding claim 9, Phillips does not disclose:
Wherein the heat radiating member is provided with a first groove, the fixing member is an elastic clip, which is clamped in the first groove and is fixed to the metal housing.
Han however teaches (Figs.1 and 12, and [0081]: the retention clip 132 of figure 1 can be utilized):
Wherein the heat radiating member (502) is provided with a first groove (See Figure Below), the fixing member (132 and [0081]) is an elastic clip (See Fig.1 and [0052], the fixing member 132 provides a resilient force, and thus making it an elastic clip), which is clamped in (See Figure Below) the first groove and is fixed to the metal housing (503).

    PNG
    media_image3.png
    532
    894
    media_image3.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Han to modify the .

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20080285236) in view of Bright (US 20090258534).
Regarding claim 10, Phillips does not disclose:
Further comprising: a light guide member coupled to a light emitting assembly disposed on the PCB board.
Bright however teaches (Figs.1-6):
A light guide member (108) coupled to a light emitting assembly (170) disposed on the PCB board (110).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Bright to modify the device of Phillips such that it has a light guide member that is coupled to a light emitting assembly on the PCB board, as claimed, in order to provide a simple and efficient means of relaying information such as quality of transmission as taught by Bright ([0003] and [0019]).
Regarding claim 11, Bright further teaches:
Wherein the light guide member (108) is provided with a first fixing portion (184), and the metal housing (102) is provided with a second fixing portion (192) which is configured to be 
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Bright to further modify the device of modified Phillips such that the light guide member has a first fixing portion, and such that the metal housing has a second fixing portion that interlocks with the first fixing portion of the light guide member, as claimed, in order to provide a secure mechanical connection between the light guide member and the metal housing.
Regarding claim 12, Bright further teaches:
Wherein the light guide member (108) is provided with a first fixing column (any one of 162), wherein the first fixing column (any one of 162) is provided with at least one second fixing block (176), and the metal housing (102) is provided with a fixing groove (186) matching the second fixing block (176) (Fixing Groove matching the Second Fixing Block: See Fig.4 and Col.6 Lns.25-27).
It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Bright to further modify the device of modified Phillips such that the light guide member has a first fixing column with a second fixing block, and such that the metal housing has a fixing groove that matches the second fixing block, as claimed, in order to achieve the secure mechanical connection between the light guide member and metal housing as discussed above (i.e., more mechanical parts are utilized to provide a secure connection between the light guide member and the metal housing).

See next page→
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Phillips (US 20080285236) and Bright (US 20090258534) as applied to claim 10 above, and further in view of Henry (US 9933555).
Regarding claim 18, modified Phillips does not teach:
A cushion block disposed on the PCB board, wherein the light guide member is provided with a second fixing column fixed to the cushion block; and the cushion block is provided with a communicating hole, wherein the light emitting assembly is disposed in the communicating hole, and the second fixing column is partially accommodated in the communicating hole and is coupled to the light emitting assembly.
Henry however teaches (Figs.1 and 4-7):
A cushion block (310) disposed on the PCB board (102), wherein the light guide member (300) is provided with a second fixing column (See Figure Below) fixed to the cushion block (310); and the cushion block (310) is provided with a communicating hole (360), wherein the light emitting assembly (300) is disposed in the communicating hole (360) (Light Emitting Assembly disposed in the Communicating Hole: See Fig.5 and [0053]), and the second fixing column is partially accommodated (Figs.4 and 5: the end 322 of the second fixing column is received in the communicating hole 360) in the communicating hole (360) and is coupled to the light emitting assembly (300) (Figs.4-5: the second fixing column is formed by bending a light pipe 314 and is thus a part of/coupled to the light emitting assembly 300, just as described in [0072] of Applicant’s specification).

See next page→

    PNG
    media_image4.png
    561
    871
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention to utilize the above teaching of Henry to further modify the device of modified Phillips such that it has a cushion block that is disposed on the PCB board and connects to a second fixing column of the light guide member via a communicating hole formed in the cushion block, as claimed, in order to improve the mechanical connection between the PCB board and the light guide member due to the cushion block acting as a holding means to firmly secure the light guide member to the PCB board.


See next page→
Allowable Subject Matter

Claims 13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, subject to the correction of the objection above.
Claims 14 and 16-17 are objected to as being dependent upon an allowable dependent claims that is dependent upon a rejected base claim, subject to the correction of the objection above.

Claims 19-20 are allowed, subject to the correction of the objection above.

The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 13, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 6, 7, 10, 12, and 13, and at least in part, because claim 13 recites the limitations: “wherein the cross section of the at least one second fixing block is semicircular, the second fixing block is provided with a barb structure extending downwards therefrom and a guide incline on its end”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 6, 7, 10, 12, and 13, are believed to render the combined subject matter of claims 6, 7, 10, 12, and 13, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the correction of the objection above.
Regarding claim 15, the allowability resides in the overall structure and functionality of the device as recited in the combined subject matter of claims 6, 7, 10, 12, and 15, and at least in part, because claim 15 recites the limitations: “wherein the first fixing column is further provided with at least one third fixing block having a semi-circular cross section, the third fixing block comprises a fixing segment and an inserting segment, the metal housing is further provided with an additional fixing groove corresponding to the third fixing block, and the inserting segment of the third fixing block is configured to be inserted into the additional fixing groove, wherein the inserting segment has a width that is less than or equal to a width of the fixing segment and is farther away from the first fixing column than the fixing segment”.
The aforementioned limitations, in combination with all remaining limitations of respective claims 6, 7, 10, 12, and 15, are believed to render the combined subject matter of claims 6, 7, 10, 12, and 15, and all claims depending therefrom allowable over the prior art of record, taken either alone or in combination, subject to the correction of the objection above.
Regarding claim 19, the allowability resides in the overall structure and functionality of the device as respectively recited in independent apparatus claim 19, and at least in part, because claim 19 recites the limitations: “the cross section of the at least one second fixing block is semicircular, the second fixing block is provided with a barb structure extending downwards therefrom and a guide incline on its end, the fixing groove is semicircular, a fixing protrusion is disposed on a diameter side of the fixing groove and abuts against a plane side of the second fixing block, and the barb structure is clamped inside the metal housing by a curved side of the fixing groove”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 19, are believed to render said claim 19, and all claims depending therefrom (claim 20) allowable over the prior art of record, taken either alone or in combination, subject to the correction of the objection above.

A connector, comprising: a metal housing (102); and a light guide member (108) provided with a first fixing column (any one of 162), wherein the first fixing column (any one of 162) is provided with at least one second fixing block (176), the metal housing (102) is provided with a fixing groove (186) matching the second fixing block (176) (Fixing Groove matching the Second Fixing Block: See Fig.4 and Col.6 Lns.25-27).
However, Bright fails to disclose, at least, the aforementioned limitations of claim 19.
The remaining prior art references of record teach other light guide assemblies that are secured to a transceiver cage.  However, none of the prior art references of record, taken alone or in combination, are believed to render the present invention unpatentable as claims in claim 19 absent impermissible hindsight and/or without rendering the device inoperable for its intended purpose, subject to the correction of the objection noted above.
Finally, the Office has not identified any double patenting issues.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure for being drawn to other cooling modules that utilize heat sinks and/or heat pipes to cool at least one transceiver module inside of a cage. As noted above, the Office has also included references that teach transceiver assemblies that utilize light guiding pipes.

See next page→
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/            Primary Examiner, Art Unit 2835